Citation Nr: 1636361	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for choroidal melanoma of the left eye with resulting visual changes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran had active military service from May 1963 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  This claim was previously before the Board in September 2015 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claim of service connection for choroidal melanoma of the left eye must be remanded for further development.  

The Veteran contends that his choroidal melanoma of the left eye are secondary to herbicide exposure and/or secondary to sun exposure during active service.  In October 2015, the Veteran submitted an article by D. Vaughan in which it was indicated that the risk factors for skin cancer include overexposure to natural or artificial light.  The article included a statement from an assistant chief of dermatology at a VA Medical Center that there is usually a 20 to 30 year latency period from the time of exposure to the time you develop skin cancer.  While it is not clear that melanomas of the skin and a melanoma of the eye necessarily have the same risk factors, in light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA etiological opinion regarding his claim for service connection for choroidal melanoma of the left eye.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any pertinent, outstanding records with the file.

2. Send the Veteran's claims file to an appropriate medical expert to determine the etiology of the Veteran's choroidal melanoma of the left eye.  The electronic claims folder must be reviewed by the examiner.  

The examiner should provide a medical opinion as to whether it is at least as likely as not that the Veteran's choroidal melanoma of the left eye is related to his active service, including in-service sun exposure.  

In offering this assessment, please comment on the pertinent medical evidence of record and any pertinent studies, to include those noted in the September 2015 Board remand.

A complete rationale for any opinion advanced should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3. Then readjudicate the claim.  If the benefits sought remain denied, issue the appellant and his representative a supplemental statement of the case and provide the appellant and his representative an opportunity to respond.  



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

